Citation Nr: 0824289	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for the reinstatement of recognition as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
benefits purposes.  


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had recognized service with the Commonwealth Army 
of the Philippines from November 1941 until his death in May 
1942.  The appellant seeks to establish her status as his 
surviving spouse for VA purposes.  

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal of an April 2006 decision of the Department 
of Veterans Affairs (VA), Manila, Philippines, Regional 
Office (RO) that had determined that the requisite new and 
material evidence had not been received to reopen a 
previously denied claim for the reinstatement of the 
appellant's recognition as the veteran's surviving spouse for 
VA benefits purposes.  

In June 2008, the appellant requested that the Board advance 
the case on the Board's docket in view of her advanced age.  
The Board granted the motion in June 2008.  38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2007).

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to recognition as the veteran's surviving 
spouse for VA benefits purposes, the underlying issue will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C. for additional development and de novo 
review.  


FINDINGS OF FACT

1.  In January 1959, the appellant was awarded VA benefits as 
the veteran's surviving spouse.

2.  In December 1960, the RO advised the appellant that 
payment of her VA benefits had been terminated because the 
evidence of record showed that she did not live continuously 
with the veteran from the date of her marriage until his 
entry into service, and that the appellant was not without 
fault in the separation.  The appellant did not file a notice 
of disagreement within one year of that decision.  

3.  In rating decisions dated in October 1965, January 1972, 
January 1985, July 1990, and January 1991, the RO determined 
that the requisite new and material evidence had not been 
received to reopen the previously denied claim for the 
reinstatement of her recognition as the surviving spouse of 
the veteran for VA benefits purposes.  The appellant did not 
file a notice of disagreement within one year of any of these 
decisions.  

4.  Assuming its credibility, the evidence associated with 
the claims file subsequent to the January 1991 rating 
decision is neither cumulative nor redundant, and by itself 
or in connection with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to the reinstatement of the appellant's 
recognition as the surviving spouse of the veteran for VA 
benefits purposes..


CONCLUSIONS OF LAW

1.  The December 1960 decision and the subsequent October 
1965, January 1972, January 1985, July 1990, and January 1991 
decisions regarding the termination of the appellant's 
appellant's recognition as the surviving spouse of the 
veteran for VA benefits purposes are final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the January 1991 rating decision, 
wherein the RO denied the reopening of a previously denied 
claim of entitlement to the reinstatement of the appellant's 
recognition as the surviving spouse of the veteran for VA 
benefits purposes, is new and material, and the appellant's 
claim is reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In view of the fact that this decision is a grant of the 
benefits sought on appeal, namely the request to reopen a 
previously denied claim, further notification and development 
pursuant to the VCAA is not required.  When this matter is 
addressed by the RO on a de novo basis, additional 
requirements of notice and development will be required.  


New and Material Evidence Analysis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim for the reinstatement of her recognition as the 
veteran's surviving spouse for VA benefits purposes.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has been received to reopen this claim.  
Therefore, that claim is reopened and the appellant is 
entitled to have that claim considered de novo.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

In January 1959, the appellant was awarded VA benefits as the 
veteran's surviving spouse.  

In a December 1960 decision, the RO advised the appellant 
that payment of her VA benefits had been terminated because 
the evidence of record showed that she did not live 
continuously with the veteran from the date of her marriage 
until his entry into service, and that the appellant was not 
without fault in the separation.  The appellant did not file 
a notice of disagreement within one year of that decision.  

In rating decisions dated in October 1965, January 1972, 
January 1985, July 1990, and January 1991, the RO determined 
that the requisite new and material evidence had not been 
received to reopen the previously denied claim for the 
reinstatement of her recognition as the surviving spouse of 
the veteran for VA benefits purposes.  The appellant did not 
file a notice of disagreement within one year of any of these 
decisions.  

The December 1960 decision and the subsequent October 1965, 
January 1972, January 1985, July 1990, and January 1991 (the 
last time the claim was finally disallowed on any basis) 
decisions regarding the termination of the appellant's 
appellant's recognition as the surviving spouse of the 
veteran for VA benefits purposes are final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 38 C.F.R. §§ 3.156(a), 20.1103.

The credibility (although not the weight) of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

Under 38 C.F.R. § 3.156(a), as amended, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the December 1960 denial, the claims file 
included the sworn depositions of the appellant and several 
relatives and former neighbors of the veteran and the 
appellant.  The specified basis for the termination of the 
appellant's recognition as the surviving spouse of the 
veteran was because the evidence of record showed that she 
did not live continuously with the veteran from the date of 
her marriage until his entry into service, and that the 
appellant was not without fault in the separation.  The 
specified basis for the denial in January 1991 was that no 
new facts or findings pertinent to the appellant's claim for 
reinstatement of her recognition as the surviving spouse had 
been received to reopen the claim.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in January 1991 includes pertinent 
sworn affidavits dated in August 2006 and January 2007 from 
M. A. and M. V. D. who attested to the fact that they knew 
the veteran and the appellant at the time of their marriage, 
and that the veteran and the appellant continued living 
together as husband and wife without interruption from the 
date they were married in 1938 until 1941 when the veteran 
was inducted into military service.  

Assuming its credibility for the purpose of determining 
whether it is new and material, this evidence received since 
the January 1991 denial is neither cumulative nor redundant, 
and by itself, and when viewed in connection with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to the 
reinstatement of the appellant's recognition as the surviving 
spouse of the veteran.  In essence, the only way to dispose 
of this documentary affidavit evidence either for or against 
the appellant's claim is to either make a determination as to 
its credibility or scrutinize and weigh it against all of the 
other evidence of record.  Accordingly, reopening the 
appellant's claim is warranted.  


ORDER

The appellant, having submitted new and material evidence to 
reopen the claim for the reinstatement of her recognition as 
the veteran's surviving spouse for VA benefits purposes, the 
appeal is granted to that extent only.


REMAND

As noted above, the issue previously before the Board was 
whether the claim for the reinstatement of the recognition of 
the appellant as the veteran's surviving spouse for VA 
benefits purposes could be reopened on the basis of the 
receipt of new and material evidence.  Given that the 
appellant's claim has been reopened, the issue has thus been 
modified to entitlement to the reinstatement of the 
recognition of the appellant as the veteran's surviving 
spouse for VA benefits purposes.  It is thus incumbent upon 
the RO to readjudicate that claim on a de novo basis with 
consideration of all of the evidence, both new and old.  

The Board observes that additional due process requirements 
may be applicable as they pertain to the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 and 38 C.F.R. §§ 3.102, and 3.159.

Accordingly, this case is REMANDED for the following:

1.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied with respect to the 
claim of entitlement to the reinstatement 
of the recognition of the appellant as 
the veteran's surviving spouse for VA 
benefits purposes in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the issue 
of entitlement to the reinstatement of 
the recognition of the appellant as the 
veteran's surviving spouse for VA 
benefits purposes on a de novo basis.  If 
the benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the issue a supplemental statement of the 
case (SSOC) to the appellant and her 
representative.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





	                  
_________________________________________________
	M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


